DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a levadopa sensor device including a working electrode comprising an electrochemically reactive surface.
Group II, claim(s) 15-24, drawn to a levadopa sensor device including a harmonic oscillating circuit.
Group III, claim(s) 25-37, drawn to a method of dose-regulating levodopa.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Special Technical Features: 
Group I includes the special technical feature of a working electrode, a reference electrode and a counter electrode, not included in the other groups. 
Group II includes the special technical feature of a harmonic oscillating circuit associated with a polyimide pad layer, not included in the other groups. 
Group III includes the special technical feature of calculating a deep brain stimulation setting, not included in the other groups. 
Common Technical Features: 
The only technical feature shared by Groups I-III that would otherwise unify the groups, is computing a levodopa concentration. However, this shared technical feature does not represent a contribution over prior art, because the shared technical feature is disclosed by Wang et al. (U.S. Pub. No. 2017/0226557) (applicant disclosed). 
The only additional technical feature shared by Groups I and II that would otherwise unify the groups, is an electrochemical levodopa sensor. However, this shared technical feature does not represent a contribution over prior art, because the shared technical feature is disclosed by Regents. Regents discloses an electrochemical levodopa sensor (para [0001), [0035): electrochemical reaction in an exemplary implementation of the electrochemical biosensor) and computing a levodopa concentration (para [0008), [0036): the magnitude of the current measured with respect to time will be proportional to the concentration of the analyte (in this example case, L-DOPA) in the physiological fluid sample). 
As the common technical features were known in the art at the time of the invention, these cannot be considered special technical features that would otherwise unify the groups. 
Therefore, Groups I-III lack unity under PCT Rule 13.
During a telephone conversation with Heather Chatterton on 5/18/2022 a provisional election was made without traverse to prosecute the invention of group II, claims 15-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 and 25-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 19 states the duodenal pump provides a displayed pump setting, however, the specification does not provide support and there are no features of a pump described or illustrated in the figures.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 1) the duodenal pump providing a displayed pump setting recommendation (claims 18-19) and 2) a deep brain stimulation (DBS) system providing a displayed electrical stimulation system setting recommendation (claims 22-23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15, line 9:  “assess” should be changed to “detect”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15, line 10  “based upon resonant frequency” should be changed to “based upon the resonant frequency”.  Appropriate correction is required.
Claims 16-24 are likewise objected to for being dependent on claim 15 as objected to above.
Allowable Subject Matter
Claims 15-24 are allowable over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: With regard to claim 15, the closest prior art of record Wang et al. (U.S. Pub. No. 2017/0226557) (applicant disclosed), Starr et al. (U.S. Pub. No. 2018/0353759), and Halje et al. “Levodopa-Induced Dyskinesia Is Strongly Associated with Resonant Cortical Oscillations”, J. Neurosci. 2012 Nov 21; 32(47): 16541–16551. doi: 10.1523/JNEUROSCI.3047-12.2012, fails to disclose all the elements of claim 15. In particular, Wang discloses a levodopa sensor device (paragraphs 0004 and 0032) with a processor (paragraph 0321), an electrochemically reactive surface generating an electrochemical signal in the presence of levodopa (paragraphs 0025, 0033, and 0035) and compute the levodopa concentration based on the electrochemical signal data (paragraphs 0008 and 0036); a reference electrode; a counter electrode; a computer-readable program code having instructions, which when executed cause the processor to: assess electrochemical signal data obtained from the working electrode; compute a levodopa concentration based upon the electrochemical signal data obtained from the working electrode; and provide a display of the levodopa concentration. Starr and Halje at least teach or suggest wherein measured frequencies or oscillations can be correlated to levodopa dose or concentration (Starr at paragraph 0153 and Halje at Abstract section on page 16541, Results section on page 16548, figure 4, and Discussion section on page 16550). However, the prior art is silent as to a levodopa sensor comprising: “a polyimide pad layer with encapsulated L-amino acid decarboxylase; a harmonic oscillating circuit associated with the polyimide pad layer such that an electrochemical signal produced by interactions of a sample with the encapsulated L-amino acid decarboxylase will produce a resonant frequency on the circuit; and a computer-readable program code having instructions, which when executed cause the processor to: assess the resonant frequency obtained from the circuit; and compute a levodopa concentration based upon resonant frequency obtained from the circuit”, in combination with the other claimed elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792